November 17, 2015




                                  JUDGMENT

                 The Fourteenth Court of Appeals
   GEORGE FLEMING AND FLEMING & ASSOCIATES, LLP, Appellants

NO. 14-14-00202-CV                           V.

   THE KIRKLIN LAW FIRM, P.C., CHARLES KIRKLIN, AND STEPHEN
                       KIRKLIN, Appellees
                ________________________________

       This cause, an appeal from the judgment in favor of appellees, The Kirklin
Law Firm, P.C., Charles Kirklin, and Stephen Kirklin, signed December 9, 2013,
was heard on the transcript of the record. We have inspected the record and find no
error in the judgment. We order the judgment of the court below AFFIRMED.

      We order that each party shall pay its costs by reason of this appeal.

      We further order this decision certified below for observance.